Name: Council Regulation (EEC) No 4067/86 of 22 December 1986 extending the period of application of Council Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg
 Type: Regulation
 Subject Matter: Europe;  farming systems;  agricultural activity
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 371 /13 COUNCIL REGULATION (EEC) No 4067/86 of 22 December 1986 extending the period of application of Council Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg Whereas the application of the said system in favour of Luxembourg^ wines will continue to be of benefit to the agricultural income of the Grand Duchy of Luxembourg in the sector concerned ; Whereas, having regard to the other reasons set out in Regulation (EEC) No 3310/75, the period of application of the latter Regulation should be extended, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European , Economic Community, Having regard to the Protocol on the Grand Duchy of Luxembourg annexed thereto, Having regard to Council Regulation (EEC) No 3310/75 of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg ^), as last amended by Regulation (EEC) No 3645/85 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, under the second subparagraph of Article 1 (1 ) of the Protocol on the Grand Duchy of Luxembourg, Belgium, the Grand Duchy of Luxembourg and the Netherlands are to apply the system provided for in the third paragraph of Article 6 of the Convention on the Economic Union of Belgium and Luxembourg of 25 July 1921 ; whereas the period of application of this system was last extended by Regulation (EEC) No 3645/85 ; whereas the Council has to decide to what extent these provisions should be retained, amended or discontinued ; Article 1 In the first paragraph of Article 2 of Regulation (EEC) No 3310/75, '31 December 1986' is hereby replaced by '31 December 1987'. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 328, 20. 12. 1975, p. 12. 0 OJ No L 348 , 24. 12. 1985, p. 5.